Case: 18-10686      Document: 00514886207         Page: 1    Date Filed: 03/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-10686                               FILED
                                  Summary Calendar                       March 25, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL ZACHARIAH GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-206-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Michael Zachariah Gomez appeals the 36-month sentence imposed
following revocation of his supervised release term on substantive
unreasonableness grounds. He contends that the district court gave no weight
to the policy statement range of 4 to 10 months or to most of the relevant factors
in 18 U.S.C. § 3553(a) while giving too much weight to a single § 3553(a) factor,
deterrence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10686    Document: 00514886207     Page: 2   Date Filed: 03/25/2019


                                 No. 18-10686

      We review Gomez’s sentence under the “plainly unreasonable standard,”
which is highly deferential. See United States v. Warren, 720 F.3d 321, 326 (5th
Cir. 2013) (internal quotation marks and citation omitted). We recognize that
Gomez’s sentence was well above the policy-statement range, but “[w]e have
routinely affirmed revocation sentences exceeding the advisory range, even
where the sentence equals the statutory maximum.” Id. at 332 (collecting
cases). Moreover, Gomez has not established that the sentencing judge
considered only deterrence while ignoring other factors. The judge’s
statements about Gomez’s crimes while on parole speak to Gomez’s “history
and characteristics,” as well as the need to “protect the public from further
crimes.” See 18 U.S.C. § 3553(a) (listing sentencing factors). Given the
deference owed to the district court’s sentencing decision, Gomez has not
established that his 36-month sentence was substantively unreasonable. See
Warren, 720 F.3d at 326.
      AFFIRMED.




                                       2